Citation Nr: 1020610	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for metastatic 
melanoma, to include as a result of exposure to ionizing 
radiation, for purposes of accrued benefits.  

2.  Entitlement to a compensable evaluation for malaria, for 
purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
November 1946.  He died in March 2006 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied the appellant's service connection 
claim for the cause of the Veteran's death, as well as 
denying several claims for accrued benefits, as listed on the 
title page.  Subsequently, the RO in St. Petersburg, Florida 
took jurisdiction of the case.

In March 2010, the appellant testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.  At the hearing, the parties agreed to 
leave the record open for 60 days to allow for the submission 
of additional evidence; thereafter, no additional evidence 
was presented for the record.

The Board observes that subsequent to the issuance of the SOC 
dated in May 2008, the appellant added additional evidence to 
the file consisting of summary minutes from meetings of the 
Veterans' Advisory Board on Dose Reconstruction (VBDR) 
conducted in January and June 2006.  This evidence was 
presented without a waiver.  However, this evidence in no way 
directly relates to or impacts the adjudication of the claims 
on appeal, and some this information is essentially 
duplicative of evidence previously provide by Dr. E.J. in 
conjunction with her October 2007 medical statement.  
Accordingly, the Board believes that referral to the RO of 
this evidence is not required and that a Remand for 
consideration of this evidence is unnecessary.  38 C.F.R. §§ 
19.37, 20.1304. 

It appears from her March 2010 testimony that the appellant 
wishes to raise a service connection claim for hearing loss 
for accrued benefits purposes.  However, the Board notes that 
this does not appear to be a timely filed claim under 38 
C.F.R. § 3.1000(c).  This matter is referred to the RO for 
clarification and action as appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during 
active duty service, based upon his service in Japan from 
approximately May 1945 to September 1946.

2.  The Veteran was treated for skin cancer/melanoma from 
approximately 2000 or 2001, until his death in March 2006.

3.  Melanoma was not manifest in service, or within one year 
of discharge, and is unrelated to service, including claimed 
exposure to ionizing radiation.

4.  Clinical evidence reflects that the Veteran suffered from 
malignant melanoma with metastasis to the brain.  

5.  Malaria was treated in service in 1945; there is no post 
service evidence of active malaria or any malaria residuals.

6.  The certificate of death indicates that the Veteran died 
in March 2006 at the age of 79.  The immediate cause of death 
was listed as acute non-Q wave myocardial infarction with an 
underlying cause of coronary artery disease (CAD).  Other 
significant conditions contributing to death were listed as 
hypertension and metastatic melanoma with brain metastasis.  

7.  During the Veteran's lifetime, service connection was in 
effect for malaria, rated as noncompensable (0 percent 
disabling).

8.  None of the immediate, underlying or contributory causes 
listed on the Veteran's death certificate are etiologically 
related to service, presumptively or otherwise.

9.  The preponderance of the evidence is against a finding 
that service-connected malaria caused or materially 
contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Metastatic melanoma was not incurred in or aggravated by 
service, and malignancy may not be presumed to have been 
incurred in service for purposes of accrued benefits.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  The criteria for a compensable evaluation for malaria for 
purposes of accrued benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 4.88b, 
Part 4, Diagnostic Code 6304 (2009).

3.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This specific notice was not provided 
in this case.  However, as the accrued benefits claims on 
appeal based on the underlying theory of service connection 
are being denied, any defect in the timing or content of this 
notice is moot.

With respect to the appellant's claim for accrued benefits 
involving an underlying increased rating claim, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In 
correspondence issued in July 2006, the RO provided notice 
that met these requirements.  The RO discussed the evidence 
necessary to substantiate a claim for accrued benefits, and 
the appellant's and VA's respective responsibilities to 
obtain that evidence.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Adequate notice was provided to 
the appellant prior to the transfer and certification of her 
case to the Board and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an 
examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Initially, the Board observes that the Veteran's service 
treatment records (STRs) are largely unavailable in this 
case.  Even prior to the enactment of the Veterans Claims 
Assistance Act of 2000, the United States Court of Appeals 
for Veterans Claims (Court) had held that in cases where a 
veteran's STRs are unavailable or incomplete through no fault 
of the veteran, there is a "heightened duty" to assist a 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
the RO has requested the STRs in this case.  A March 2007 
information request reflects that they are presumed to have 
been destroyed in a fire.  However, the Veteran's 1946 
discharge examination report is on file.  

Additionally, the Veteran's death certificate is on file as 
are his post-service VA and private medical records, to 
include the terminal treatment records.  The file also 
contains a transcript of the appellant's testimony presented 
at a video conference Board hearing conducted in March 2010.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

With respect to the accrued benefits claims brought under the 
theory of radiation exposure, the VA has complied with the 
development of evidence as required under 38 C.F.R. § 3.311.  
With respect to the accrued benefits claim involving malaria; 
there is no indication that the Veteran has experienced any 
recurrence or residuals of malaria since being treated for 
this in 1945; hence, no further development is required.  

The Board further concludes that a medical opinion is not 
needed in this case because VA has already undertaken 
development specific to radiation claims.  Moreover,  there 
is no credible or persuasive evidence that the Veteran's 
death was caused by any of his service-connected 
disabilities, nor is there any credible or persuasive 
evidence to suggest that any of the disabilities that may 
have contributed to the Veteran's death should be service-
connected.  Essentially, the only evidence purporting to 
establish such a link is the appellant's own lay statements.  
Such assertions, without any competent evidence to support 
the claim, are insufficient to warrant obtaining a medical 
opinion in view of the evidence of record that is discussed 
below.  The appellant was advised in the VCAA notice letter 
to submit evidence showing that the condition that 
contributed to the Veteran's death was caused by an injury or 
disease that began during service. No such evidence has been 
received by VA.  As there is no evidence connecting the cause 
(primary of contributory) of the Veteran's death to anything 
of service origin, the Board concludes that an examination is 
not necessary to the resolution of this claim.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The factual background relating to all the claims will be 
presented together, as for the most part these claims have 
intertwined components.   

The Veteran served with the United States Army from 1944 to 
1946, during which time he served in the Pacific Theater 
during World War II from approximately May 1945 to September 
1946, and participated in the Philippine Liberation campaign.  

He died in March 2006 at the age of 79.  The immediate cause 
of death was listed as acute non-Q wave myocardial infarction 
with an underlying cause of coronary artery disease (CAD).  
Other significant conditions contributing to death were 
listed as hypertension and metastatic melanoma with brain 
metastasis.  

The STRs are largely unavailable as they are presumed to have 
been destroyed in a fire (see March 2007 information 
request).  However, the file does contain a discharge 
examination report of October 1946, which revealed no 
abnormality of the skin and noted that malaria had been 
diagnosed in November 1945.  

Private medical records dated from 1995 to 1999 fail to 
mention any history of radiation exposure and do not reflect 
any abnormalities affecting either the skin or the brain.  

VA records include an entry dated in August 2000 indicating 
that the Veteran's history was notable for benign prostatic 
hypertrophy; diet-controlled diabetes; and arterial thrombus 
in the right lower extremity which required vascular 
reconstruction.  

Service connection for malaria was established in a September 
2001 rating decision, for which a noncompensable evaluation 
was assigned effective from January 2000.  The grant was 
based on evidence that the Veteran had malaria in service in 
November 1945, with no evidence of recurrence or residuals 
thereafter.  

A September 2004 medical record indicates that the Veteran 
had a history of malignant melanoma of the left lower back 
since June 2001.  

Private medical records from the Highlands Regional Medical 
Center (HRMC) reflect that the Veteran was hospitalized in 
April 2004 for treatment of bilateral renal calculi/kidney 
stones and ureteral calculus.  The medical history indicated 
that the Veteran had undergone multiple operations including: 
hernia repair; five operations to the leg and heel; gangrene 
and blood clots.  

Private medical records of Dr. L.F.E. reflect that the 
Veteran was seen in September 2004 with symptoms of lymph 
nodes of the right groin and a lump of the right chest wall.  
A history of melanoma excised from the right posterolateral 
chest wall with auxiliary node dissection was noted.  The 
impressions included right groin lymphadenopathies and right 
chest wall mass, for which excision was recommended and took 
place later in September 2004.  

Subsequent private medical records reference metastatic 
malignant melanoma of the right chest wall, as shown by 
pathology reports of September 2004 and February 2005; 
superficial basal cell carcinoma of the left inferior chest, 
as shown by a pathology report of November 2004; squamous 
cell carcinoma of the right temple, as shown by a pathology 
report of December  2004; nodular malignant melanoma of the 
left arm, right breast, left axilla, and right hand, as shown 
by pathology reports of September 2005 and January 2006; and 
metastatic lesions to the cerebral hemispheres with a 
solitary right cerebellar metastasis, as shown upon magnetic 
imaging of the brain dated in February 2006.  

The file contains a private medical form dated in March 2006 
indicating that the Veteran had metastatic melanoma, which 
was a terminal condition with a life expectancy of less than 
6 months.  

In March 2006 prior to his death, the Veteran had filed 
service connection claims for a skin condition (melanoma) and 
cancer of the brain, indicating that these conditions were 
both attributable to radiation exposure sustained in service.  
These claims were pending and unadjudicated at the time of 
his death in March 2006.  He indicated that he sustained 
residual radiation exposure while stationed in Japan at the 
end of World War II, making trips in and out of Hiroshima as 
an Infantry squad leader.  The Veteran noted that he had 
undergone surgery on his legs due to tumors caused by 
exposure to radiation.  He added that both melanoma and brain 
cancer had been diagnosed, for which he was being treated and 
which he believed were due to radiation exposure in service.  
It was noted that his first surgery for skin cancer had been 
in 2000.  The RO also construed the Veteran's statement to 
include an increased rating claim for malaria.  

Following the Veteran's death in March 2006, the appellant 
filed a timely claim for accrued benefits for the 
aforementioned conditions and entitlement to service 
connection for the cause of the Veteran's death.  

The case was referred for consideration by the Defense Threat 
Reduction Agent (DTRA) in April 2007.  The file contains fact 
sheets provided by DTRA containing general information about 
the Nuclear Test Personnel Review (NTPR) Program (which is 
responsible for verifying participation and providing 
radiation dose information to VA), and Hiroshima/Nagasaki 
fact sheets for reference.  

In response to the RO's request for a radiation dose 
assessment, the DTRA in an August 2007 letter indicated that 
using all possible worst case assumptions, even the most 
exposed of the occupational troops in Japan sustained 
probably well below one rem of both internal and external 
radiation exposure.  The August 2007 letter specifically 
revealed the following results of total external gamma and 
skin exposure to ionizing radiation:

    Total external gamma dose:	.002 rem 
    Upper bound total external gamma dose: 	.005 rem
    Total Skin Dose (cerebral hemisphere, temple, arm, hand, 
chest):  .002 rem
    Upper bound skin dose (cerebral hemisphere, temple, arm, 
hand, chest): .005 rem

The August 2007 letter further mentioned that "none of the 
troops participating in the occupation of Japan received a 
dose from neutron radiation."

In accordance with the provisions of 38 C.F.R. § 3.311, the 
RO then forwarded the case to the Under Secretary for 
Benefits who requested an opinion from the Under Secretary 
for Health as to the relationship between the Veteran's 
disability and his exposure to ionizing radiation in service.  
In an August 2007 memorandum, a doctor associated with the VA 
Chief Public Health and Environmental Hazards Office, 
responded to the RO's opinion request.  The physician 
concluded that "in our opinion it is unlikely that the 
veteran's malignant melanoma can be attributed to exposure to 
ionizing radiation in service."  It was explained that skin 
cancer was usually attributed to ionizing radiation at high 
doses (several hundred rads).  It was further noted that 
excess numbers of basal cell cancers had also been reported 
in skin which received estimated doses of 9-12 rads.  The 
memorandum indicated that the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was used to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the Veteran's skin cancer.  The program 
estimated the results using the Veteran's highest probable 
exposure to ionizing radiation, calculating a 99th percentile 
value for the probability of causation for skin cancer; i.e. 
a less than 1 percent possibility.

The file contains a statement from Dr. M.I. O. dated in 
October 2007 written pursuant to the appellant's request for 
a medical statement which might link the Veteran's health 
problems to service.  The doctor indicated that she did not 
know that there was any association between the Veteran's 
poor heath and military service, to include radiation 
exposure received therein, but noted that it was possible 
that prior radiation exposure could have contributed to his 
malignant melanoma.  She explained that since she had not 
seen the Veteran since 2001, she could not provide a more 
detailed statement and indicated that she would be sending 
the appellant's letter to another doctor (Dr. E. J.), who 
might be able to provide a more detailed opinion. 

The file contains an October 2007 medical statement from Dr. 
E.J.  She indicated that absolute causation of any malignancy 
by any particular exposure was difficult to prove, but noted 
that research suggested a possible link between radiation 
exposure and melanoma.  With her statement, she provided 
information and recommendations from the Veterans' Advisory 
Board on Dose Reconstruction (VBDR) which she explained 
seemed to suggest that the Armed Services had previously made 
a determination related to melanoma occurrence and exposure 
to radiation.  

The file also contains summary minutes from meetings of the 
Veterans' Advisory Board on Dose Reconstruction (VBDR) 
conducted in January and June 2006.

The appellant provided testimony at a Board videoconference 
hearing held in March 2010.  She indicated that the Veteran's 
cancer had initially been diagnosed in 2000.  She was not 
able to identify the Veteran's residuals of malaria.  

Accrued Benefits Claims 

The appellant is the Veteran's spouse, who has filed an 
application for accrued benefits within one year after the 
date of the Veteran's death.  Thus, she is eligible for 
accrued benefit payments. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).

Upon the death of a Veteran, periodic monetary benefits to 
which he or she was entitled, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to a surviving spouse.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  The statute has been amended 
by repealing the 2-year limit on accrued benefits such that a 
Veteran's survivor may receive the full amount of the award 
for accrued benefits.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  The 
amended statutory provision applies to deaths occurring on or 
after the date of enactment of the Act, or December 16, 2003, 
such as this case.

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 and the amended 38 U.S.C.A. § 5121, with respect 
to payment of certain accrued benefits upon the death of a 
beneficiary.  See 71 Fed. Reg. 78,368- 78,369 (Dec. 29, 
2006); 71 Fed. Reg. 37,027- 37,031 (June 29, 2006) (Proposed 
Rules).  In this case, 38 C.F.R. § 3.1000 as amended is 
applicable to the appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death."  Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. §§ 5101 
and 5121 together that, in order for a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been finally 
adjudicated by VA on or before the date of death.  See e.g., 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.).

        A.  Service Connection - Metastatic Melanoma

In a case such as this where it appears that Veteran's STRs 
are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  However, the Board must point out 
that the O'Hare precedent does not raise a presumption that 
the missing medical records would, if they still existed, 
necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant. Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service connection may be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that, where a veteran served ninety days or 
more of active military service and malignancies become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans connection under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311.  Skin cancer is considered a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

It has been established in this case that the Veteran 
sustained radiation exposure during service in conjunction 
with the Occupation of Japan.  The October 1946 separation 
examination report indicates that clinical evaluation of the 
Veteran's skin was normal.  Post-service medical treatment 
records establish that the Veteran was initially diagnosed 
and treated for skin cancer/melanoma from 2000 or 2001, until 
the time of his death in March 2006.  Regardless of the 
theory of entitlement raised, service connection is not 
warranted for brain cancer as this condition has never been 
clinically diagnosed.  However, clinical evidence in this 
case reflects that the Veteran was treated for skin 
cancer/melanoma from 2000 or 2001 until his death in March 
2006.  

A medical statement dated in March 2006 indicates that the 
Veteran's melanoma had metastasized to the brain; a finding 
confirmed by the Veteran's death certificate which lists 
metastatic melanoma with brain metastasis as a contributing 
cause of the Veteran's death.  Metastasis is defined as 
"[t]he spread of a disease process from one part of the body 
to another, as in the appearance of neoplasms in parts of the 
body remote from the site of the primary tumor; results from 
dissemination of tumor cells by the lymphatic or blood 
vessels or by direct extension through serous cavities or 
subarachnoid or other spaces."  Stedman's Medical Dictionary 
1099 (26th ed., 1995). Clinical evidence shows that any 
cancer in the area of the brain resulted from a spread of 
skin cancer/melanoma from the primary site, which was shown 
to be the low back in this case.  

Pursuant to the first method for establishing service 
connection based on radiation exposure, melanoma and skin 
cancer are not diseases subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d). Consequently, service connection cannot be granted 
on a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).

Service connection is also possible under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  When there is evidence that a Veteran 
has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  Skin cancer is 
defined as a radiogenic disease, and VA developed the claim 
in accordance with the regulations by obtaining a radiation 
dose estimate from the Department of Defense and a medical 
opinion from the Under Secretary for Health/Director of the 
Compensation and Pension Service.

Although skin cancer is a radiogenic disease for the purposes 
of applying the procedural advantages prescribed in 38 C.F.R. 
§ 3.311, the competent evidence in this case does not 
establish that the Veteran's melanoma/skin cancer was 
incurred due to any incident of the Veteran's active duty 
service including exposure to ionizing radiation.  

With respect to the third element of service connection, the 
preponderance of the evidence is against the finding of a 
nexus between the current disability and in-service injury.  
While a history of radiation exposure during the Veteran's 
service in Japan in 1945 and 1946 is established, skin 
problems were not initially treated until 2000, more than 50 
years after his discharge from service and last radiation 
exposure.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The file contains medical opinions dated in 2007 from Dr. 
M.I.O. and Dr. E.J., both of which speculate as to the 
general possibility of a link between radiation exposure and 
the subsequent development of melanoma/skin cancer.  See 
Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not," and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" 
language by physician is too speculative).  Moreover, neither 
of these opinions considered or accounted for the Veteran's 
medical history or was made based upon the radiation dose 
estimates provided by the DTRA.  The Court has held that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  As such, neither of the opinions 
may be considered highly probative in this case.  

Also provided for the record were summary minutes from 
meetings of the Veterans' Advisory Board on Dose 
Reconstruction (VBDR) conducted in January and June 2006, to 
include recommendations made by the VBDR, which accompanied 
Dr. E. J's October 2007 medical statement.  This evidence is 
of low probative value in this case.  None of this 
information relates to the Veteran's situation or the 
appellant's case.  Moreover, the VBDR recommendations and 
notes do not in any way supersede VA laws and regulations 
governing the development of radiation claims (to include 
obtaining dose estimates) and the elements which must be 
shown to establish service connection under this theory of 
entitlement.

The Board finds that the most probative evidence in this case 
addressing the purported link between the Veteran's in-
service radiation exposure and his melanoma consists of the 
dosimetry information provided by the DTRA in August 2007 and 
the medical opinion provided by a physician associated with 
the Chief Public Health and Environmental Hazards Office 
offered later in August 2007.  The DTRA found that the 
Veteran's total external gamma radiation dose was .002 rem 
and that his upper bound total external gamma dose was .005 
rem, also noting that none of the troops participating in the 
occupation of Japan received a dose from neutron radiation.  

In the August 2007 memorandum, the Chief Public Health and 
Environmental Hazards Officer discussed the relevant medical 
literature and noted that skin cancer is usually attributed 
to ionizing radiation exposure at high doses, i.e. several 
hundred rads.  Based on the estimated level of the Veteran's 
radiation exposure, the probability that his occupational 
exposure to ionizing radiation during service caused his skin 
cancer was less than 1 percent.  

The August 2007 opinion includes a thorough discussion of 
relevant medical literature and took into consideration the 
details of the Veteran's case including the specific amount 
of his ionizing radiation exposure reported in the dose 
estimates.  The August 2007 medical opinion therefore 
contained not only clear conclusions with supporting data, 
but also reasoned medical explanations.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  When weighed against 
the speculative and general opinions in favor of the claim, 
the preponderance of the evidence is clearly against a link 
between the Veteran's in-service ionizing radiation exposure 
and his subsequently diagnosed melanoma.

The Board has also considered the testimony of the appellant 
connecting the Veteran's his skin cancer/melanoma to service, 
but as a lay person, she is not competent to provide an 
opinion concerning medical causation in a case of this 
complexity.  In essence, her lay opinion as to the cause of 
the Veteran's cancer cannot be accepted as competent medical 
evidence in this case, which involves a matter of complex 
medical etiology and causation.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's skin disability was 
more than 50 years after his separation from active duty 
service, and the weight of the competent medical evidence is 
against a nexus between melanoma and the Veteran's active 
duty service.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, as 
considered on a direct basis and in accordance with the 
procedural advantages prescribed at 38 C.F.R. § 3.311.  
Accordingly, for purposes of accrued benefits, entitlement to 
service connection for skin cancer/melanoma, to include as 
due to ionizing radiation, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in 
resolution of this appeal.  See generally Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

        B.  Compensable Rating - Malaria

The appellant generally contends that a compensable 
evaluation is warranted for the Veteran's service-connected 
malaria.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  .  

During the Veteran's lifetime, a noncompensable evaluation 
was in effect for malaria under Diagnostic Code (DC) 6304, 
which provides for a 100 percent evaluation for malaria when 
it is an active disease.  The accompanying Note states that 
the diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the Veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, DC 6304 (2009).

Analysis

In this case, the file contains no evidence which supports 
the assignment of a compensable evaluation for residuals of 
malaria.  The Veteran did not have any documented recurrences 
of malaria post-service.  None of the medical reports of 
record make any mention of malaria, other than by way of 
history, since 1945.  He did not report to the VA or any 
private provider any alleged period of active disease, and 
did not submit evidence of treatment during any such 
recurrence.  

Similarly, there has been no indication of required hospital 
treatment, cerebral symptoms, enlarged spleen, abnormal 
liver, anemia, or like symptoms which are commonly associated 
with malaria.  Specifically, medical records dated from 2000 
to 2006 are entirely negative for any such indications.  
During the appeal period, no blood tests confirmed the 
presence of active disease, so a 100 percent rating is not 
warranted.  In summary, the record does not contain any 
medical evidence showing that post-service, the Veteran has 
active malaria or any ascertainable residuals of malaria such 
as liver or spleen damage.  The Board notes that in hearing 
testimony presented in March 2010, the appellant was unable 
to identify any residuals of malaria from which the Veteran 
may have been suffering from during his lifetime.  As there 
has been no medical evidence or lay evidence of active 
disease or any residual disability presented, there is no 
basis to award a compensable rating.

In light of the discussion above, the Board finds that the 
noncompensable evaluation assigned for the Veteran's malaria 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher or staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Accordingly, entitlement to a 
compensable evaluation for malaria for accrued benefits 
purposes is denied.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The United States Court of Appeals for 
Veterans Claims (Court) has acknowledged that the Board 
cannot assign an extraschedular rating in the first instance, 
but found that the Board must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this regard, neither active malaria nor any residuals 
thereof were shown at anytime during the pendency of this 
appeal.  Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection - Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a Veteran's surviving spouse for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to establish service 
connection for the cause of the Veteran's death, there must 
be a service-connected disability that was the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  Service-
connected disabilities of a static nature involving muscular 
or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. § 
3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

The appellant maintains that the Veteran's death was service 
related; specifically, that it resulted from radiation 
exposure in service.  In cases of service connection for the 
cause of death of a veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connection claim must be supported by the record.  See 
Carbino v. Gober, 10 Vet. App. 507, 509 (1997); aff'd sub 
nom, Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The Board finds that service connection for the cause of the 
Veteran's death is not warranted.  The death certificate 
reflects that the Veteran died in March 2006 at the age of 
79.  The immediate cause of death was listed as acute non-Q 
wave myocardial infarction with an underlying cause of 
coronary artery disease (CAD).  Other significant conditions 
contributing to death were listed as hypertension and 
metastatic melanoma with brain metastasis.  At the time of 
his death, the Veteran's only service connected condition was 
malaria, which was assigned a non-compensable evaluation, in 
recognition of an inactive status.

It is noted that service connection has never been 
established for myocardial infarction, CAD, hypertension, or 
as explained earlier herein metastatic melanoma with brain 
metastasis.  Moreover, post-service medical evidence reflects 
that these conditions were initially diagnosed well after the 
Veteran's discharge from service and does not indicate that 
any of these conditions were etiologically related to 
service.  The Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving any 
of these conditions for many years after service could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim).  
Significantly, the file contains no competent medical 
evidence or opinion linking any of the primary or 
contributory causes listed on the death certificate to the 
Veteran's period of service.  

In addition, the Veteran's sole service-connected condition, 
malaria, was not implicated in any way as a cause of his 
death.  Moreover, as explained herein there was no clinical 
indication of any recurrence or of active malaria residuals 
at any time post-service.  Hence, it cannot be concluded that 
malaria was a contributory cause of the veteran's death, nor 
does the death certificate so reflect.  

The appellant's herself has made lay assertions that the 
Veteran's death was causally or etiologically related to 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). Indeed, the medical evidence of 
record provides no basis to link the Veteran's death to 
service.  The appellant can attest to factual matters of 
which she has first-hand knowledge; for example, she is 
competent to report what she experienced or observed.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, she is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis; indeed, the question of causation in this case 
involves complex medical questions beyond which the appellant 
is capable of addressing in her capacity as a layperson.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Essentially, in this case, medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the Veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  In this case, however, 
the record contains no competent/probative evidence of a 
causal (primary or contributory) link between the Veteran's 
service connected malaria and any of the causes of his death; 
nor is there any indication that any of the listed causes of 
death are etiologically linked to service or any service-
connected disorder.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  In reaching this decision the Board 
considered the doctrine of reasonable doubt, but the 
preponderance of the evidence is against the claim, and the 
doctrine is therefore not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.




ORDER

For purposes of accrued benefits, entitlement to service 
connection for metastatic melanoma, to include as due to 
ionizing radiation, is denied.

For purposes of accrued benefits, entitlement to a 
compensable disability rating for malaria is denied.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


